Citation Nr: 1513497	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to February 1993 and from January to October 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that reopened the claim of service connection for obstructive sleep apnea, and denied the claim on de novo review.  In January 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

Although the RO has reopened the claim of service connection for obstructive sleep apnea, and decided it de novo, the Board must consider whether new and material evidence to reopen the has been received in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  An unappealed July 2010 rating decision denied the Veteran service connection for obstructive sleep apnea, based essentially on a finding that such disability was unrelated to service.

2.  Evidence received since the July 2010 rating decision tends to show the Veteran's obstructive sleep apnea had its onset in service, relates to an unestablished fact necessary to substantiate the claim of service connection for obstructive sleep apnea, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran has obstructive sleep apnea which is reasonably shown to have had its inception in service, and persisted since.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for obstructive sleep apnea may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  Whether or not the Veteran received adequate (Bryant v. Shinseki, 23 Vet. App. 488 (2010)-compliant) notice at the hearing before the Board is also rendered moot by the grant below.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that in a report of medical history in December 1992, he denied frequent trouble sleeping.  No pertinent abnormality was noted on the service separation examination in December 1992.  

A report of medical history on the enlistment examination for the Reserves in January 1996 shows the Veteran denied frequent trouble sleeping. 

STRs from the Veteran's second period of service show he completed a post deployment health assessment in September 2003.  He indicated he did not feel tired after sleeping.  

An unappealed July 2010 rating decision denied service connection for sleep apnea on the basis that the STRs are silent for symptoms related to such disability, and that sleep apnea was first shown several years after the Veteran's discharge from service.  That decision is final.  38 U.S.C.A. § 7105.

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low" threshold standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The additional evidence received since July 2010 includes private and VA medical records.  In a June 2012 statement, a private physician concluded that the Veteran's sleep apnea was likely present in service.  Accordingly, the Board finds that the evidence added to the record since the July 2010 rating decision pertains to an unestablished fact necessary to substantiate the claim of service connection for obstructive sleep apnea, and considered in conjunction with the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the evidence received is both new and material, and the claim of service connection for obstructive sleep apnea may be reopened.  

Progressing to de novo review of the claim (as the RO had done), the Board finds that private medical records show the Veteran was seen in October 2006 for a problem with sleep.  He stated his wife said he snored loudly and sometimes stopped breathing.  The assessment was probable sleep apnea.  A sleep study in November 2006 was interpreted as showing the Veteran had obstructive sleep apnea, which might result in daytime sleepiness.  

In a statement dated in June 2012, K.A. Mebust, M.D. noted she was a sleep specialist and was treating the Veteran who had obstructive sleep apnea syndrome diagnosed in 2006.  She stated that as a military police officer and corrections officer from 1987 to 1993, he historically suffered from excessive daytime sleepiness.  She concluded that on a more probable than not basis, he likely suffered from both obstructive sleep apnea and shift work syndrome at that time, although they were undiagnosed at the time.  She noted that he sought medical attention due to continued symptoms after leaving service.  

On March 2014 VA examination for sleep apnea, the examiner noted she reviewed the Veteran's records.  The Veteran reported his wife started to notice that he stopped breathing in 2004 and had complained of his snoring.  The diagnosis was obstructive sleep apnea.  The examiner opined it was less likely than not that obstructive sleep apnea was incurred in or caused by an in-service injury, event or illness.  She noted that the Veteran's STRs are void for symptoms of sleep apnea or daytime somnolence.  She indicated that the post deployment health assessment in September 2003 showed he denied feeling tired after sleeping.  She observed that it is well documented that weight plays a role in sleep apnea and noted the Veteran weighed 166 pounds when he entered service, and 180 pounds at his separation in 1992.  The examiner noted he did not endorse frequent trouble sleeping on the separation examination in September 1992 or on examinations in January 1996 and September 2000.  It was further noted he weighed 190 and 230 pounds, respectively on those examinations.  She listed other instances during service when the Veteran reported he did not feel tired after sleeping.  She added that the Veteran weighed 271 pounds when sleep apnea was diagnosed.  She acknowledged that Dr. Mebust commented that the Veteran's sleep disorder had been present since service, but noted this was based on the Veteran's subjective report.  She noted that there was no objective information in the record that the Veteran had any difficulty sleeping or feeling rested until October 2006, when his weight was 292 pounds.  She reiterated her opinion that it was less likely than not that the Veteran's obstructive sleep apnea is related to service.  She concluded it was more likely due to his weight.  

In January 2015, Dr. Mebust again stated that on a more probable than not basis, the Veteran likely suffered from both obstructive sleep apnea and shift work syndrome during service from 1987 to 1993.  She doubted that sleep apnea could be attributed to obesity.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by peacetime service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Veteran argues that service connection is warranted for obstructive sleep apnea.  Because he developed the disability in service.  He claims he had to work around the clock when he was mobilized in 2003 and was unable to sleep.  There is conflicting medical evidence regarding a nexus between the Veteran's sleep apnea and his service.  A VA examiner opined that the Veteran's sleep apnea is unrelated to his service (but is attributed to his weight).  Dr. Mebust, a Board certified neurologist and sleep specialist, specifically addressed that a VA physician had attributed the Veteran's sleep apnea to weight gain and stated this was simply not true.  The Board notes that by virtue of his medical certification and specialty practice Dr. Mebust apparently has the greater expertise in the matter.  The umderlying rationale for the conflicting opinions otherwise appears to be based on the providers' assessments of the credibility of Veteran's accounts of sleep problems in service (as rationale by the VA examiner cites to the absence of notation of related symptoms in service, while Dr. Mebust accepts those accounts as accurate (despite being undocumented).  The Board, finding the explanation that silence regarding a problem in service does not necessarily establish that the problem was not present then, and resolving reasonable doubt in the Veteran's favor as required, finds that the Veteran's obstructive sleep apnea was first manifested in service and has persisted since.  The requirements for establishing service connection are met; service connection for obstructive sleep apnea is warranted.


ORDER

The appeal to reopen a claim of service connection for obstructive sleep apnea is granted, and service connection for obstructive sleep apnea is granted on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


